IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                          No. 01-20173
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                                 Plaintiff-Appellee,

                                              versus

MARK ANTHONY HORTON,

                                                                              Defendant-
Appellant.

                       ----------------------------------
                         Appeal from the United States District Court
                             for the Southern District of Texas
                              USDC No. H-00-CR-439-ALL
                       ----------------------------------
                                      October 4, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

       Mark Anthony Horton appeals from his guilty-plea conviction for being a felon in

possession of a firearm. He argues that 18 U.S.C. § 922(g)(1) is unconstitutional when the only

interstate commerce nexus is the mere fact that the firearm at some point traveled interstate.

       “This court has repeatedly emphasized that the constitutionality of § 922(g)(1) is not open

to question.” See United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert. denied, 120 S.

Ct. 156 (1999). Recent decisions by the Supreme Court do not alter this ruling. The judgment of

the district court is AFFIRMED.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.